McGRANERY, District Judge.
This is a suit for triple damages under the Emergency Price Control Act of 1942, as amended, 50 U.S.C.A.Appendix, § 901 et seq., and the Housing and Rent Act of 1947, 50 U.S.C.A.Appendix, § 1881 et seq. The complaint alleged that defendant Hilda Mc-Clees charged plaintiffs over the legal maximum rent for the four apartments they occupied. Various defenses were asserted; plaintiff moved for summary judgment and judgment was granted by this Court, D.C., 76 F.Supp. 939, as to those claims which arose within year before the commencement of the action. However, the issue of damages was excluded and a hearing was held before me to assess them.
Findings of Fact
1. Defendant Hilda McClees is the landlord of 708 North 40th Street, Philadelphia.
2. Plaintiffs Edward and Gladys Bates paid defendant a sum of $409.50 over the legal rent for the first floor rear apartment of above premises from September 16, 1946, to June 17, 1947. This represented a payment of $10.50 per week for 39 weeks over the legal ceiling of $4.50 per week.
3. Plaintiff Nora Rawlings paid defendant a sum of $229.00 over the legal rent for the second floor front apartment of above premises from March 11, 1946, to June, This represented the excess over the legal rent of $6.00 per week contained in payments of $50.00 per month for nine and one-half months. 1947.
4. Plaintiffs William and Lottie Allen paid defendant a sum of $12.24 over the legal rent for the second floor rear apartment of above premises from June 18, 1947, to July 2, 1947. This represented the excess over the legal rent of $25.50 per month contained in payments of $12.00 per week for two weeks.
5. Plaintiffs Nathaniel and Jane English paid defendant a sum of $42.00 over the legal rent for the third floor rear apartment of above premises, from May 12, 1947, to June 30, 1947. This represented a payment of $6.00 per week for seven weeks over the legal ceiling of $6.00 per week.
Conclusions of Law
1. Plaintiffs Edward and Gladys Bates are awarded as damages a sum of $409.50.
2. Plaintiff Nora Rawlings is awarded as damages a sum of $229.00
3. Plaintiffs William and Lottie Allen are awarded as damages a sum of $12.24.
4. Plaintiffs Nathaniel and Jane English are awarded as damages a sum of $42.00.
5. All plaintiffs are represented by the same counsel and are awarded a joint sum of $75.00 as cost of a reasonable attorney’s fee.